              Case 2:20-cv-00875-BNW Document 13
                                              12 Filed 10/30/20
                                                       10/26/20 Page 1 of 6




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   NICHOLAS A. TRUTANICH
     United States Attorney
 4   District of Nevada
 5   Chantal Jenkins, PASBN 307531
     Special Assistant United States Attorney
 6   160 Spear Street, Suite 800
     San Francisco, California 94105
 7   Telephone: (415) 977-8931
     Facsimile: (415) 744-0134
 8   E-Mail: Chantal.Jenkins@ssa.gov
 9   Attorneys for Defendant
10

11

12                                 UNITED STATES DISTRICT COURT
13                                         DISTRICT OF NEVADA
14   JAMES C. BUTCHER,                          )
                                                )   Case No.: 2:20-cv-00875-BNW
15                 Plaintiff,                   )
                                                )   [UNOPPOSED] MOTION FOR EXTENSION OF
16          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
17   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE; [PROPOSED]
18                                              )   ORDER
                   Defendant.                   )
19                                              )   (SECOND REQUEST)
20

21

22

23

24

25

26
              Case 2:20-cv-00875-BNW Document 13
                                              12 Filed 10/30/20
                                                       10/26/20 Page 2 of 6




 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a 60-day extension of time to file an Answer to Plaintiff’s
 3
     Complaint and the electronic Certified Administrative Record (eCAR), changing the date on which the
 4
     Answer is due from the current due date of October 30, 2020, to the new due date of December 29, 2020.
 5
     This is Defendant’s second request for an extension. The Court granted Defendant’s previous request for
 6

 7   an extension on August 31, 2020. Counsel for Defendant contacted Counsel for Plaintiff on October 26,

 8   2020, who confirmed that Plaintiff does not object to this request.
 9            Defendant makes this request in good faith and for good cause, because the eCAR, which must
10
     be filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
11
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
12
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
13

14   for producing the eCAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). Prior to the

15   COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all hearing recordings,

16   which are part of the administrative record, were downloaded onto compact discs and encrypted. OAO
17   securely routed the encrypted discs to a private contractor through a daily pickup and delivery service at
18
     the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would transcribe the
19
     hearing recording and send the paper copy of the hearing transcript back to OAO. OAO personnel would
20
     then scan the hearing transcript into the electronic record or place the hearing transcript in the paper case
21

22   file. Thereafter, OAO personnel would assemble the administrative record in a prescribed order. After

23   the advent of COVID-19, the Agency has taken a number of concrete steps to transition its years-old in

24   person CAR preparation process to a fully virtual one.
25
            As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the OAO,
26
     and Christianne Voegele, Chief of the Court Case Preparation and Review Branch 1, and Acting Chief of


     Unopposed Mot. for Ext (Second Request); Butcher v. Saul, No. 2:20-cv-00875-BNW                      1
               Case 2:20-cv-00875-BNW Document 13
                                               12 Filed 10/30/20
                                                        10/26/20 Page 3 of 6




 1   the Court Case Preparation and Review Branch 3, of OAO, OAO has been actively pursuing mitigation
 2
     efforts to allow the remote preparation of administrative records to ensure a continuity of operations. For
 3
     cases in which the private contractors were already in possession of hearing recordings for transcription,
 4
     with the assistance of the Office of Acquisitions and Grants (OAG), OAO received approval to receive
 5
     these transcripts from the private contractors via secured email, e.g., using password protection and
 6

 7   redacted Social Security Numbers. In April 2020, OAO began receiving such hearing transcripts from

 8   private contractors via secured email.
 9           For cases in which OAO had not yet submitted recordings to the private contractors before March
10
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
11
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
12
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
13

14   that arose, particularly with large files.

15           As indicated by the Rasputnis declaration, the Commissioner must navigate and overcome five

16   simultaneous challenges as it transitions the preparation of eCARs from an in-person process to a
17   completely virtual one:
18
             1. Obtaining the appropriate technology, subject to Federal purchasing rules;
19
             2. Retraining staff on the new procedures and new technology, which differ quite dramatically
20
     from the old ones;
21

22           3. Adhering to the Federal government protections for personally identifiable information (PII);

23           4. Working with outside vendors for transcription services, including obtaining a new vendor

24   subject to Federal contracting rules; and
25
             5. Completing security clearance processes for any new employees and any employees of new
26
     vendors before allowing access to PII and other sensitive information of the vendors. While the agency


     Unopposed Mot. for Ext (Second Request); Butcher v. Saul, No. 2:20-cv-00875-BNW                     2
              Case 2:20-cv-00875-BNW Document 13
                                              12 Filed 10/30/20
                                                       10/26/20 Page 4 of 6




 1   has worked hard to overcome challenges related to this transition, the agency estimates that it is
 2
     producing CARs at approximately one-third of the level of production pre-COVID, with the hopes of
 3
     increasing that rate over the next several weeks.
 4
            In March, April, and May 2020, during the initial stages of the pandemic, Defendant requested a
 5
     90-day extension when the CAR was unavailable. Now that OAO has regained some capability of
 6

 7   producing transcripts, the Commissioner has reduced the length of extension requested to 60 days. In

 8   this case, given the volume of pending cases, Defendant requests a 60-day extension in which to respond
 9   to the Complaint.
10
            Accordingly, the Commissioner requests that this Court grant his motion for a 60-day extension in
11
     which to file an Answer and lodge the eCAR, changing the date on which the Answer is due from the
12
     current due date of October 30, 2020, to the new due date of December 29, 2020. Counsel for Defendant
13

14   further states that the Office of General Counsel (OGC) is monitoring receipt of transcripts on a daily

15   basis and is committed to filing Answers promptly upon receipt and review of the administrative records.

16   Counsel for Defendant apologizes to the Court and Counsel for Plaintiff for any inconveniences caused
17   by this delay.
18
19

20
            Dated: October 26, 2020                       Respectfully submitted,
21
                                                          NICHOLAS A. TRUTANICH
22       IT IS SO ORDERED                                 United States Attorney
23       DATED: 4:34 pm, October 30, 2020                 /s/ Chantal R. Jenkins
                                                          Chantal R. Jenkins
24                                                        Special Assistant United States Attorney
25
         BRENDA WEKSLER
26       UNITED STATES MAGISTRATE JUDGE


     Unopposed Mot. for Ext (Second Request); Butcher v. Saul, No. 2:20-cv-00875-BNW                      3
             Case 2:20-cv-00875-BNW Document 13
                                             12 Filed 10/30/20
                                                      10/26/20 Page 5 of 6




 1                                                  IT IS SO ORDERED:
 2

 3                                                  UNITED STATES MAGISTRATE JUDGE

 4                                                  DATED: ___________________________

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext (Second Request); Butcher v. Saul, No. 2:20-cv-00875-BNW     4
               Case 2:20-cv-00875-BNW Document 13
                                               12 Filed 10/30/20
                                                        10/26/20 Page 6 of 6




 1                                           CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION AND
 5
     PROPOSED ORDER FOR EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE
 6
     RECORD AND ANSWER; DECLARATION OF JEBBY RASPUTNIS; on the following parties by
 7   electronically filing the foregoing with the Clerk of the District Court using its ECF System, which
 8   provides electronic notice of the filing:
 9
             Hal Taylor
10           223 Marsh Avenue
             Reno, NV 89509
11           775-825-2223
             Fax: 775-329-1113
12           Email: haltaylorlawyer@gbis.com
13

14   I declare under penalty of perjury that the foregoing is true and correct.

15
             Dated: October 26, 2020
16

17                                                            /s/ Chantal R. Jenkins
                                                              CHANTAL R. JENKINS
18                                                            Special Assistant United States Attorney

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; Butcher v. Saul, No. 2:20-cv-00875-BNW
